DETAILED ACTION
In application filed on 02/28/2019, Claims 1-6 and 9-17 are pending. Claims 1-6 and 9-17 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the terms “high” and “low” are relative terms which renders the claim indefinite.  The term “high” and “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
Therefore, Claims 1-6 and 9-12 are rejected by virtue of their dependency on Claim 1. 
Claim 1 recites the limitation "inlet" in line 5 of the claim limitations.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, for the purpose of expedited examination, “inlet” is interpreted as “inlet port”. 
Therefore, Claims 1-6 and 9-12 are rejected by virtue of their dependency on Claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over by Churski et al. [US20120040472A1]
Regarding Claim 1, Churski teaches a fluid flow controller [Annotated Fig. 1, ‘fluid flow controller’; Para 0020-0021, ‘supplying part’; Fig. 1, ref. 1] for introducing fluids into a microfluidic device [Abstract, Para 0001-0010, 0020, ‘microfluidic subsystem’; Fig. 1, ref. 1], the controller comprising:
a high resistance fluid pathway [Annotated Fig. 1, ref. 10, ‘first fluidic duct’, having hydraulic resistance R1] provided between an inlet port [Annotated Fig. 1, ref. 12, ‘source’, ‘pressurized container’] to the fluid controller [Annotated Fig. 1, ‘fluid flow controller’; Para 0020-0021, ‘supplying part’] and a connection port [Fig. 1, ref 9, ‘inlet port’] to the microfluidic device [Abstract, Para 0001-0010, 0020, ‘microfluidic subsystem’ Fig. 1, ref. 1];
a low resistance fluid pathway [Annotated Fig. 1, ref. 11, ‘second fluidic duct’, having hydraulic resistance R2] between the inlet [Annotated Fig. 1, ref. 13, ‘‘pressurized container’] and the connection port [Fig. 1, ref. 4, ‘port’]; wherein the resistance [Para 0021, 0046,  ‘R2’] of the low resistance fluid pathway [Annotated Fig. 1, ref. 11, ‘second fluidic duct’, having hydraulic resistance R2] is at least 10 times less 
wherein the controller further comprises at least one valve [Annotated Fig. 1, refs. 14 and 15, Para 0088, ‘electrically controlled valves’] configured to enable fluid flow through the low resistance fluid pathway [Annotated Fig. 1, ref. 11, ‘second fluidic duct’, having hydraulic resistance R2]. The claimed limitation “configured to enable fluid flow through the low resistance fluid pathway” is interpreted as a method of intended use given patentable weight to the extent of effecting the valve (15) placed on the fluidic paths between the pressurized containers 13 and the capillaries 11, to enable the delivery of liquid to port 4, delivered in such a way that the volumetric rate of flow of these liquids is effectively constant in time during the intervals within which the flow of these liquids is switched on [Para 0089] Please see MPEP 2114(II) for further details.
Churski does not teach “at least 10 times less than”
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In fabrication of channels and capillaries in microfluidics, the selection of optimal structural parameters including channel resistance affects the flow of fluid in microfluidic networks. Thus, the resistance of the high resistance fluid pathway and low resistance fluid pathways are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize resistance in pathways that 

Regarding Claim 2, Churski teaches the controller [Annotated Fig. 1, ‘fluid flow controller’; Para 0020-0021, ‘supplying part’; Fig. 1, ref. 1] according to claim 1, wherein the resistance [Abstract, Para 0020, 0046, ‘R1’; [Para 0021, 0046,  ‘R2’] of the high resistance [Annotated Fig. 1, ref. 10, ‘first fluidic duct’, having hydraulic resistance R1] and low resistance fluid pathway [Annotated Fig. 1, ref. 11, ‘second fluidic duct’, having hydraulic resistance R2] are dictated determined by one or more of the following: the cross sectional area of the pathway, the length of the pathway [Abstract, Para 0020, R1 is dependent ‘L1 is the length of the said first fluidic duct (10, 25, 28)’; Para 0020, R2 is dependent on L2 is the length of the said second fluidic duct]   and the surface roughness of the pathway.

Regarding Claim 3, Churski teaches the controller [Annotated Fig. 1, ‘fluid flow controller’; Para 0020-0021, ‘supplying part’; Fig. 1, ref. 1] according to claim 1, wherein the high resistance fluid pathway [Annotated Fig. 1, ref. 10, ‘first fluidic duct’, having hydraulic resistance R1] is one pathway [Annotated Fig. 1, ref. 10, ‘first fluidic duct’, having hydraulic resistance R1; ‘as structurally arranged’] within a network of pathways [Annotated Fig. 1, ref. 10, ‘first fluidic duct’, having hydraulic resistance R1; Annotated Fig. 1, ref. 11, ‘second fluidic duct’, having hydraulic resistance R2, ‘as structurally arranged’] linking [‘as structurally arranged’] one or more inlet ports [ Annotated Fig. 1 ref. 12, 13] to one or more connection ports [Annotated Fig. 1 ref. 4, 9].

Regarding Claim 4, Churski teaches the controller [Annotated Fig. 1, ‘fluid flow controller’; Para 0020-0021, ‘supplying part’; Fig. 1, ref. 1] according to claim 3, wherein each high resistance fluid pathway [Annotated Fig. 1, ref. 10, ‘first fluidic duct’, having hydraulic resistance R1] has a corresponding [Annotated Fig. 1, ‘ as structurally arranged’] low resistance fluid pathway [Annotated Fig. 1, ref. 11, ‘second fluidic duct’, having hydraulic resistance R2].

Regarding Claim 5, Churski teaches the controller [Annotated Fig. 1, ‘fluid flow controller’; Para 0020-0021, ‘supplying part’; Fig. 1, ref. 1] according to claim 3, wherein a plurality of high resistance fluid pathways [Annotated Fig. 1, ref. 10, ‘first fluidic duct’, having hydraulic resistance R1] and a plurality of low resistance fluid pathways [Annotated Fig. 1, ref. 11, ‘second fluidic duct’, having hydraulic resistance R2] are provided in an array [Annotated Fig. 1, as structurally arranged’]
Churski does not teach “a plurality” of high resistance fluid pathways and “a plurality” of low resistance fluid pathways. 
However, one of ordinary skill in the art at the time the invention was made would recognize these limitations as nothing more than a duplication of parts with multiple effects and could seek benefit of multiplexed sample delivery to speed up sample processing and analysis in the microfluidic device. Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) and MPEP 2144.04(VI) (B) for further details.

Churski does not teach “1 mbar/μl/h and 1000 mbar/μl/h”
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In fabrication of channels and capillaries in microfluidics, the selection of optimal structural parameters including channel resistance affects the flow of fluid in microfluidic networks. Thus, the resistance of the high resistance fluid pathway is a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select and utilize a high resistance fluid pathway has a resistance of between 1 mbar/μl/h and 1000 mbar/μl/h for routine optimization of fluid flow in the microfluidic device. 

Regarding Claim 10, Churski teaches the controller [Annotated Fig. 1, ‘fluid flow controller’; Para 0020-0021, ‘supplying part’; Fig. 1, ref. 1] according to claim 1, wherein the low resistance fluid pathway [Annotated Fig. 1, ref. 11, ‘second fluidic duct’, having hydraulic resistance R2] has a resistance [Para 0021, 0046, ‘R2’] in the range of 1x10-5 mbar / μl/hr and 100 mbar/μl/hr.
-5 mbar / μl/hr and 100 mbar/μl/hr.”
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In fabrication of channels and capillaries in microfluidics, the selection of optimal structural parameters including channel resistance affects the flow of fluid in microfluidic networks. Thus, the resistance of the low resistance fluid pathway is a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select and utilize a low resistance fluid pathway has a resistance in the range of 1x10-5 mbar / μl/hr and 100 mbar/μl/hr for routine optimization of fluid flow in the microfluidic device. 

Regarding Claim 11, Churski teaches the controller [Annotated Fig. 1, ‘fluid flow controller’; Para 0020-0021, ‘supplying part’; Fig. 1, ref. 1] according to claim 1, wherein the valve [Annotated Fig. 1, ref. 15, Para 0088, ‘electrically controlled valves’] is configured to close the low resistance fluid pathway [Annotated Fig. 1, ref. 11, ‘second fluidic duct’, having hydraulic resistance R2] only.
The claimed limitation “configured to close the low resistance fluid pathway” is interpreted as a method of intended use given patentable weight to the extent of effecting the valve (15) placed on the fluidic paths between the pressurized containers 13 and the capillaries 11, to enable the delivery of liquid to port 4, delivered in such a way that the volumetric rate of flow of these liquids is effectively constant in time during Please see MPEP 2114(II) for further details.

Regarding Claim 12, Churski teaches the controller [Annotated Fig. 1, ‘fluid flow controller’; Para 0020-0021, ‘supplying part’; Fig. 1, ref. 1] according to claim 1, provided as an interface [Annotated Fig. 1, as structurally arranged’] to a chip [Abstract, Para 0001-0010, 0020, ‘microfluidic subsystem’; Fig. 1, ref. 1].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Churski [US20120040472A1], in view of Lei et al. [US006637463B1]
Regarding Claim 6, Churski teaches the controller [Annotated Fig. 1, ‘fluid flow controller’; Para 0020-0021, ‘supplying part’; Fig. 1, ref. 1] according to claim 3, further comprising a manifold including a plurality of valves [Annotated Fig. 1, refs. 14 and 15, Para 0088, ‘electrically controlled valves’] for controlling the array of fluid pathways [Annotated Fig. 1, refs. 10 and 11 ‘as structurally arranged’].
The claimed limitation “for controlling the array of fluid pathways” is interpreted as a method of intended use given patentable weight to the extent of effecting the valves (14&15) placed on the fluidic paths between the pressurized containers 13 and the capillaries 11, to enable the delivery of liquid to port 4, delivered in such a way that the volumetric rate of flow of these liquids is effectively constant in time during the intervals within which the flow of these liquids is switched on [Para 0089] Please see MPEP 2114(II) for further details.
Churski does not teach “manifold”


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Churski to incorporate “manifold” as taught by Lei, motivated by the need for exit channel array containing a plurality of channels (194, 196, 198) [Lei, Col.12, lines 35-40] that may each provide a narrowing that acts as a passive fluid flow barrier, as passive fluid flow barriers may be used to act as valves [Lei, Abstract, Col.8, lines 8-13]. Doing so allows for gaining the advantages associated with the structural connection of the manifold and valves. 

Response to Arguments
Applicant’s arguments, see Page 4, filed on 05/03/2021, with respect to the 35 U.S.C. §112 (b) on Claim 2 is fully considered and is persuasive.  The rejections with respect to the U.S.C. §112 (b) rejection on Claims 2 is withdrawn. 
Applicant’s arguments, see Pages 4-6, filed on 05/03/2021, with respect to the 35 U.S.C. §102 rejections on Claims 1-7 and 9-12 have been fully considered have been fully considered but they are not persuasive. 
Applicant argues: 
[“Because Lei does not teach or make obvious each and every feature of independent claim 1, independent claim 1 is patentable over Lei. The remaining claims that stand rejected on this ground each depend from claim I and are thus patentable over Lei for at least these same reasons.
Accordingly, withdrawal of the rejection on this ground is respectfully requested.”].
Applicant’s arguments with respect to Claims 1-7 and 9-12 has been considered but are moot because the new ground of rejection has been applied with respect to the amended independent claim 1. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                                                                                                                                                                                             
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797